UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 20, 2014 (August 14, 2014) (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 001-02217 (Commission File Number) 58-0628465 (IRS Employer Identification No.) One Coca-Cola Plaza Atlanta, Georgia (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (404)676-2121 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: þ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item8.01Other Events. On August 14, 2014, The Coca-Cola Company (the "Company")issued a press release announcing the entry into agreements with Monster Beverage Corporation ("Monster") providing for a long-term strategic partnership. The agreements provide for the transfer of the Company's worldwide energy brands to Monster and the transfer of Monster’s non-energy brands to the Company. Pursuant to the agreements, the Company will acquire an approximate 16.7% ownership interest in Monster and will become Monster’s preferred global distribution partner.A copy of the press release is attached hereto as Exhibit 99.1 and is incorporated herein by reference. Item 9.01(d)Financial Statements and Exhibits. (d)Exhibits Exhibit No. Description Exhibit 99.1 Joint press release of the Company and Monster, dated August 14, 2014 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. THE COCA-COLA COMPANY (REGISTRANT) Date: August 20, 2014 By: /s/ Robert J. Jordan, Jr. Name: Robert J. Jordan, Jr. Title: Vice President and General Tax Counsel EXHIBIT INDEX Exhibit No. Description Exhibit 99.1 Joint press release of the Company and Monster, dated August 14, 2014
